            Case 8:17-cv-01098-PX Document 91 Filed 01/09/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

     MARK SKAPINETZ,                               *

                       Plaintiff                   *

                vs.                                *       Case No: 8:17-cv-01098 PX

     COESTERVMS.COM, INC., et al.,                 *

                       Defendants                  *

 *      *       *      *      *      *      *      *      *      *       *      *         *

 MOTION TO SEAL MOTION TO WITHDRAW APPEARANCE OF COUNSEL

       Pursuant to Local Rule 105.11, Defendant CoesterVMS.com., Inc. (“VMS”), by

undersigned counsel, moves this Court to seal the Motion of Kenneth Frank (the

“Motion”) to Withdraw Appearance as Counsel for Defendant CoesterVMS.com, Inc.

(ECF #90), and in support thereof states as follows:

       1.      The Motion contains highly sensitive and confidential information which if

made public could have a material adverse effect on VMS.

       2.      Unredacted copies of the Motion and all exhibits were provided to all

parties to this case and they will not be prejudiced if this Court’s grants the Motion.

       3.      No public interest would be served by the disclosure of the contents of the

Motion.
         Case 8:17-cv-01098-PX Document 91 Filed 01/09/19 Page 2 of 3



       WHEREFORE, Defendant CoesterVMS.com, Inc, respectfully requests this Court

grant this motion to seal, and permit the Motion to be filed and maintained under seal.


                                          /s/Kenneth B. Frank
                                          Kenneth B. Frank (Bar # 04883)
                                          Kenneth B. Frank, PA
                                          1808 Dixon Road
                                          Baltimore, Maryland 21209
                                          kenny@kennyfrank.net
                                          Office: 443-345-2600
                                          Cell: 443-691-3600
                                                 Counsel to CoesterVMS.com.Inc.
          Case 8:17-cv-01098-PX Document 91 Filed 01/09/19 Page 3 of 3



                             CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 9th day of January 2019, copies of this Motion

to Seal Motion to Withdraw Appearance of Counsel and exhibits thereto were served via

electronic mail on all counsel of record.



                                            /s/Kenneth B. Frank
                                            Kenneth B. Frank (Bar # 04883)
